ON MOTION FOR REHEARING
PER CURIAM.
In his motion for rehearing, counsel for the appellee requests this court to reconsider that portion of our opinion determining the rate at which prejudgment interest should run. We grant rehearing, and on the basis of the recent Florida Supreme Court ruling in Trend Coin Company v. Honeywell, Inc., 487 So.2d 1029 (Fla.1986), modify our opinion to provide that prejudgment interest shall be awarded at a rate of six percent from arch 17, 1981, to July 1, 1982, and thereafter at a rate of twelve percent until the date of final judgment.
BOOTH, C.J., and SMITH and WENTWORTH, JJ., concur.